Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 11, 2020

                                    No. 04-20-00057-CR

                                Temitope A. OLAGESHIN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR13033
                       Honorable Raymond Angelini, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on March 11, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court